                 Case 1:20-cv-00965-LLS Document 16 Filed 08/24/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID I. GRAZETTE,
                              Plaintiff,
                                                                        20-CV-0965 (LLS)
                       -against-
                                                                              ORDER
ROCKEFELLER, et al.,
                              Defendants.


LOUIS L. STANTON, United States District Judge:

         By order dated April 21, 2020, the Court directed Plaintiff to file an amended complaint within

sixty days. That order specified that failure to comply would result in dismissal of the complaint.

Because Plaintiff did not file an amended complaint as directed, by order dated July 17, 2020, and

entered on July 20, 2020, the Court dismissed the complaint under 28 U.S.C. § 1915(e)(2)(B)(ii).

         On July 21, 2020, Plaintiff filed an amended complaint. Because Plaintiff has filed an amended

complaint, the Court vacates the July 20, 2020 Order of Dismissal and Civil Judgment (ECF Nos. 10

and 11) and directs the Clerk of Court to reopen this case for further proceedings.

                                               CONCLUSION

         The Clerk of Court is directed to transmit a copy of this order to Plaintiff. 1

         The Clerk of Court is further directed to vacate the July 20, 2020 Order of Dismissal and Civil

Judgment (ECF Nos. 10 and 11) and reopen this case for further proceedings.

SO ORDERED.

Dated:       August 24, 2020
             New York, New York

                                                                LOUIS L. STANTON
                                                                     U.S.D.J.




         1
             Plaintiff has consented to receive electronic service of Court documents. (ECF No 3.)
